DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered. 
This Office action is in response to the amendment filed February 10, 2022 and the RCE filed March 4, 2022, which amends claims 1, 15, and 16. Claims 1, 2, 4-6, 8-16, 18, 19, and 21 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed February 10, 2022, caused the withdrawal of the rejection of claims 1, 2, 4-6, 8-16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP2012-056880) in view of Kim et al. (WO 2015/093812) and Kim et al. (US 2011/0156013”) as set forth in the Office action mailed December 22, 2021.
Applicant’s amendment of the claims, filed February 10, 2022, caused the withdrawal of the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP2012-056880) in view of Kim et al. (WO 2015/093812), Kim et al. (US 2011/0156013”), and Ahn et al. (KR 1502316) as set forth in the Office action mailed December 22, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 8-16, 18, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-6, 8-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0080670) (hereafter “Park”) in view of Kim et al. (WO 2015/093812), where Kim et al. (US 2016/0351825) (hereafter “Kim”) is used as the English equivalent, and Kim et al. (US 2011/0156013”) (hereafter “Kim 2011”).
Regarding claims 1, 2, 4-6, 8-16, 18, and 19, Park teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, a hole blocking layer (applicant’s buffer layer), an electron transporting layer, and a cathode (paragraph [0105]). Park teaches that the light emitting layer is composed of a phosphorescent dopant and a host material (paragraph  [0105]).  Park teaches that the host material is 
    PNG
    media_image1.png
    166
    182
    media_image1.png
    Greyscale
, which is the same as applicant’s compound 109 (paragraph [0028]).  Park teaches the phosphorescent dopant is Ir(ppy)3 (paragraph [0105]), which meets applicant’s formula 401, where xc1 is 3, xc2 is 0, M is Ir, A401 is phenyl, X401, X403, and X404 are C, X405 is a single bond, X402 is N, A402 is a pyridine group, X406
Yoshida does not teach where the hole blocking layer or applicant’s buffer layer comprises a compound the meets the applicant’s claimed invention and where the electron transporting layer comprises a compound that meets applicant’s formula 601-1.
Kim teaches that when 
    PNG
    media_image2.png
    195
    282
    media_image2.png
    Greyscale
 is used as a hole blocking material in a hole blocking material instead of well-known materials in electroluminescent devices the device has improve efficiency and lifetime (paragraphs [0873]-[0880], Table 4).  
    PNG
    media_image2.png
    195
    282
    media_image2.png
    Greyscale
 is the same as applicant’s compound B-15.
Kim 2011 teaches that when 
    PNG
    media_image3.png
    203
    276
    media_image3.png
    Greyscale
 is used as the electron transporting material instead of Alq the device has improved efficiency and a 
    PNG
    media_image3.png
    203
    276
    media_image3.png
    Greyscale
 meets applicant’s formula 601-1, where X614-X616 are N, xe611 and xe612 are 0, R-611 and R612 are naphthyl, xe613 is 1, L613 is phenylene, and R613 is isoquinoline.
It would have been obvious the one of ordinary skill in the art at the time the time the invention as effectively filed to modify the device of Yoshida, to so the hole blocking layer or applicant’s buffer layer is composed of 
    PNG
    media_image2.png
    195
    282
    media_image2.png
    Greyscale
 as taught by Kim.  The motivation would have been to improve the lifetime and efficiency of the device.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Yoshida, where Alq in the 
    PNG
    media_image3.png
    203
    276
    media_image3.png
    Greyscale
 as taught by Kim 2011.  The motivation would have been to improve the efficiency and lower the drive voltage of the device.
These combinations would lead to a first compound composed of 
    PNG
    media_image1.png
    166
    182
    media_image1.png
    Greyscale
 and a third compound composed of 
    PNG
    media_image2.png
    195
    282
    media_image2.png
    Greyscale
 and a fourth compound composed of 
    PNG
    media_image3.png
    203
    276
    media_image3.png
    Greyscale
.  These are the same compounds as used by the .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0080670) (hereafter “Park”) in view of Kim et al. (WO 2015/093812), where Kim et al. (US 2016/0351825) (hereafter “Kim”) is used as the English equivalent, and Kim et al. (US 2011/0156013”) (hereafter “Kim 2011”) as applied to claims 1, 2, 4-16, 18, and 19 above, and further in view of Ahn et al. (KR 1502316), where Ahn et al. (US 2017/0125699) (hereafter “Ahn”) is used as the English equivalent.
Park in view of Kim and Kim 2011 does not teach where the light emitting layer comprises a second host material
Ahn teaches an electroluminescent device comprising a phosphorescent light emitting layer (paragraph [0067]-[0077]).  Ahn teaches that when 
    PNG
    media_image4.png
    325
    277
    media_image4.png
    Greyscale
 (a host material comprising only hole transporting groups) is mixed with a host composed of an electron transporting, such as triazine, the device has improved lifetime and efficiency (paragraphs [0077], Table 2). Ahn teaches that 
    PNG
    media_image5.png
    160
    193
    media_image5.png
    Greyscale
 (paragraph [0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Park in view of Kim and Kim 2011, so the light emitting layer comprises 
    PNG
    media_image4.png
    325
    277
    media_image4.png
    Greyscale
 as a second host material, as taught by Ahn.  The motivation would have been to improve the efficiency and lifetime of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (US 2015/0194622) teaches 
    PNG
    media_image6.png
    192
    226
    media_image6.png
    Greyscale
 as a host material for electroluminescent devices (paragraph [0274]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759